DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 3/25/22 is acknowledged. Claims 13-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675).
Gu discloses a method of manufacturing an optical apparatus comprising providing a substrate 18 [0018]; applying an alignment layer 16 over the substrate [0018]; imprinting a hologram with a desired optic pattern onto the alignment layer [0021]; and applying at least one layer of mesogen material over the alignment layer [0024]. 
Gu does not disclose the thickness of the alignment layer. 
Escuti (‘675) discloses an alignment layer of 50 nm thickness for use in imprinting a hologram onto the alignment layer [0167]-[0169]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a typical alignment layer thickness as suggested by Escuti (‘675) in the process of Gu since it was a suitable thickness for imprinting a hologram onto the alignment layer.
Regarding Claims 2-5, 8, and 12, Gu discloses curing and polymerizing the mesogen layer [0025]; applying the mesogen layer by spin coating and aligning the mesogen layer [0025]; the alignment layer has a magnitude of half wavelength or less [0026]; imprinting the hologram comprises producing the hologram by setting up a desired wavefront in a holographic interferometer (e.g. Mach-Zehnder) [0021]; and multiple layers of mesogen material may be applied [0030]. 
Regarding Claim 6, Escuti (‘675) discloses imparting a polarization based holographic interferometer [0063]-[0064].
Thus, claims 1-6, 8, and 12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu and Escuti (‘675). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675) as applied above and further in view of Conkey et al (High-Speed scattering medium characterization with application to focusing light through turbid media, submitted by Applicant in IDS filed 5/6/22).
Gu and Escuti (‘675) do not disclose converting a binary amplitude hologram to a phase hologram.
Conkey discloses that it was known in the art to generate holograms by converting binary amplitude holograms to phase holograms (Abstract; p. 1735; p. 1737).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other known holographic interferometers, such as described by Conkey, as an alternative to those of Gu or Escuti (‘675) in order to imprint a hologram with a desired optic pattern.
Thus, claim 7 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu, Escuti (‘675), and Conkey.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648) in view of Escuti et al (US 2008/0278675) as applied above and further in view of Escuti et al (US 2015/0331167).
Gu and Escuti (‘675) do not disclose forming the hologram by rastering an incident light beam with phase control.
Escuti (‘167) discloses fabricating geometric phase holograms by rastering an incident light beam with phase control (Fig. 1 and 5) [0082] to create patterned birefringent elements [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to produce the hologram of Gu or Escuti (‘675) using the direct write methods as suggested by Escuti (‘167) in order create patterned birefringent elements.
Regarding Claims 10 and 11, the substrate is accurately positioned in the z-axis, the polarization of the light beam is controlled, and the substrate is moved along the x and y axis to yield the hologram [0081]-[0082] (Fig. 1 and 5). 
Thus, claims 9-11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Gu, Escuti (‘675), and Escuti (‘167). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715